[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               FEBRUARY 7, 2007
                               No. 06-13406                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                    BIA Nos. A95-897-315 & A95-897-316

JORGE ARBEY ARROYO,
ANA MILEDY DOMINGUEZ,
SHARON JULIETH ARROYO,

                                                           Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                           Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (February 7, 2007)

Before DUBINA, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

     Jorge Arbey Arroyo (“Arroyo”), on behalf of himself, his wife, and their
daughter, petitions this court for review of the Board of Immigration Appeals’s

affirmance of the Immigration Judge’s order of removal and denial of asylum,

withholding of removal, and relief under the United Nations Convention Against

Torture (“CAT”), 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(c). After a thorough

review of the record, we conclude that we lack jurisdiction over the CAT claims

because the petitioners failed to exhaust administrative remedies by not appealing

this adverse determination to the BIA. Accordingly, we dismiss the petition as to

that claim. We further conclude that the IJ properly denied asylum and

withholding of removal because the petitioners could not show that they suffered

past persecution on account of their imputed political opinion. Accordingly, we

deny the petition on these grounds.

                                   I. Background

      In 2000, Arroyo, his wife Ana Dominguez, and their daughter Sharon were

admitted to the United States as non-immigrant visitors. They remained beyond

the expiration periods and the INS issued notices to appear charging them with

removability. Arroyo, as lead respondent, filed an application for asylum and

withholding of removal, alleging that he was persecuted by Revolutionary Armed

Forces of Colombia (“FARC”) based upon political opinion and membership in a

particular social group. In his application, Arroyo reported that he successfully

had fought guerillas while serving in the military in Colombia, that FARC
                                          2
supporters in his town of El Tambo threatened him until he moved to a different

city, and that FARC members beat and threatened him. The petitioners supported

their asylum application with documentary evidence, including news articles

describing attacks that FARC made on El Tambo between 1990 to 1998 and letters

confirming Arroyo’s military service. They also submitted a letter from Arroyo’s

brother, Fredy Arroyo (“Fredy”), which reported that FARC forced Arroyo to

leave the country and had since been threatening Fredy.

      At the removal hearing, Arroyo testified as follows: Arroyo had not been a

member or supporter of any political party. Prior to 1990, FARC members

unsuccessfully attempted to recruit Arroyo. Instead, Arroyo joined the military

and in 1990 he was a soldier in a military battle against FARC. As a result, FARC

considered him its enemy and Arroyo was forced to move from El Tambo to Cali.

After the move, he did not experience any threats or problems until July 2000,

when FARC members stopped and searched a bus on which Arroyo and his family

were traveling. FARC members identified Arroyo as having served in the military,

beat him, said obscene things to him, and told him that he had one month to

disappear or they would make him disappear. Arroyo believed that he had been

able to live without incident for 10 years because FARC did not know where he

was. After this incident in 2000, however, FARC called him twice at his business

and once at his home. Each call questioned why he had not left and warned him
                                         3
that he “knew what could happen.” Arroyo did not report the incidents to the

police because FARC would have learned about the report.

      Arroyo further testified that the situation in El Tambo was very bad because

the guerillas were everywhere and people who did not join the guerillas could not

live there. However, between 1990 and 2000, he was able to visit his mother a few

times in El Tambo by visiting only at night. Arroyo also testified that his brothers,

Fredy and Haro had to leave El Tambo because of the guerillas. According to

Arroyo, he could not relocate to another part of Colombia because the guerillas

were everywhere. As recently as 2004, FARC had been looking for Arroyo.

       The IJ denied the petitioners’ application for asylum, withholding of

removal, and CAT relief. Although the IJ stated that she believed Arroyo’s

testimony, she concluded that the events did not establish past persecution. The IJ

also stated that Arroyo was not a member of a protected class and was not

persecuted because of his political opinion, but rather his refusal to assist FARC.

The IJ stated that, although the petitioners’ fears appeared to be well-founded due

to the “generally harsh conditions” in Colombia, this fear was not sufficient to be

entitled to protection under the INA. Additionally, the IJ determined that, because

the petitioners did not satisfy their burden of proof for asylum, they could not meet

the higher standard of eligibility for withholding of removal. Finally, the IJ

determined that the petitioners were not eligible for relief under the CAT.
                                          4
      The petitioners appealed to the BIA, arguing that they were members of a

protected group and had been persecuted based on an imputed political opinion.

The petitioners did not challenge the IJ’s denial of CAT relief. The BIA

summarily affirmed the IJ’s opinion. Arroyo now petitions this court for review.

                               II. Petition for Review

      Where, as here, the BIA issues a summary affirmance of the IJ’s opinion, we

review the IJ’s opinion. Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1284 n.1

(11th Cir. 2003). To the extent that the IJ’s decision was based on a legal

determination, it is reviewed de novo. Mohammed v. Ashcroft, 261 F.3d 1244,

1247-48 (11th Cir. 2001). Factual determinations are reviewed under the

substantial evidence test, and we “must affirm the [IJ’s] decision if it is supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (internal

quotations omitted). “To reverse the IJ’s fact findings, we must find that the record

not only supports reversal, but compels it.” Mendoza, 327 F.3d at 1287. “[O]nly

in a rare case does the record compel the conclusion that an applicant for asylum

suffered past persecution or has a well-founded fear of future persecution.” Silva

v. U.S. Att’y Gen., 448 F.3d 1229, 1239 (11th Cir. 2006).

             A. Asylum and Withholding of Removal

      The petitioners argue that they established persecution based on an imputed
                                           5
political opinion and Arroyo’s membership in a particular social group, “namely

rural peasants who have been recognized in their small communities for valor in

battles against FARC guerillas.” They argue that FARC singled out Arroyo

because of his rejection of FARC, thereby establishing a direct nexus between

Arroyo’s imputed political opinion and his persecution. They further argue that

they have established a well-founded fear of future persecution because FARC will

punish Arroyo for his defiance. They assert that they cannot safely relocate to

another part of Colombia.

      The Secretary of Homeland Security or the Attorney General has discretion

to grant asylum if an alien meets the INA’s definition of a “refugee.” INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). To establish asylum eligibility,

the alien must, with specific and credible evidence, establish (1) past persecution

on account of a statutorily listed factor, or (2) a “well-founded fear” that the

statutorily listed factor will cause such future persecution. 8 C.F.R. § 208.13(a),

(b); Al Najjar, 257 F.3d at 1287. “Demonstrating such a connection requires the

                                           6
alien to present specific, detailed facts showing a good reason to fear that he or she

will be singled out for persecution on account of” a statutory factor. Al Najjar, 257

F.3d at 1287 (internal quotations omitted) (emphasis in original). An asylum

applicant may not show merely that he has a political opinion, but must show that

he was persecuted because of that opinion. I.N.S. v. Elias-Zacarias, 502 U.S. 478,

483, 112 S.Ct. 812, 816, 117 L.Ed.2d 38 (1992). Additionally, this court has stated

that persecution is an “extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation, and that mere harassment does not

amount to persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th

Cir. 2005) (internal quotations and alterations omitted).

      An alien who has not shown past persecution still may be entitled to asylum

if he can demonstrate a future threat to his life or freedom on a protected ground in

his country. 8 C.F.R. § 208.13(b)(2). To establish a “well-founded fear,” an

applicant must show that he has a fear of persecution in his home country and that

“there is a reasonable possibility of suffering such persecution if he or she were to

return to that country.” 8 C.F.R. § 208.13(b)(2)(i).

      To qualify for withholding of removal under the INA, an alien must show

that, if returned to his country, the alien’s life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). Generally, where an
                                           7
alien fails to meet the “well-founded fear” standard for establishing asylum

eligibility, the alien cannot meet the higher burden for withholding of removal. 8

C.F.R. § 208.16(b)(1), (2); Al Najjar, 257 F.3d at 1292-93.

      “An imputed political opinion, whether correctly or incorrectly attributed,

may constitute a ground for a well-founded fear of political persecution within the

meaning of the INA.” Al Najjar, 257 F.3d at 1289 (internal quotations omitted).

In order to qualify for relief from removal based on a political opinion, the

petitioner “must establish that the guerillas persecuted her or will seek to persecute

her in the future because of her actual or imputed political opinion.” Sanchez v.

U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004) (citations omitted) (emphasis

in original). “It is not enough to show that she was or will be persecuted or

tortured due to her refusal to cooperate with the guerillas.” Id. (citations omitted).

      Here, the IJ correctly determined that the petitioners were not persecuted

because of an imputed political opinion. Arroyo’s refusal to join the FARC, by

itself, does not constitute a political opinion and “is not enough to show that [the

petitioners were] or will be persecuted or tortured due to [their] refusal to

cooperate with the guerillas.” See Sanchez, 392 F.3d at 438. Therefore, the

petitioners have failed to establish that they were persecuted or singled out because

of an imputed political opinion. See Al Najjar, 257 F.3d at 1287.

      Furthermore, Arroyo’s argument that he belonged to a particular social
                                           8
group also fails. Although the IJ did not address Arroyo’s argument that “rural

peasants who have been recognized in their small communities for valor in battles

against FARC guerillas” constitutes a particular social group, even assuming that it

does, Arroyo failed to establish that he was persecuted because of this

characteristic. There was nothing in the record to compel a finding that FARC

took interest in Arroyo for any reason other than the fact that he refused to

cooperate with guerillas. Silva, 448 F.3d at 1239. Arroyo himself stated that he

thought that he was beaten because his former military service was viewed as an

anti-FARC stance, which, as discussed above, is not sufficient to establish a

protected ground. See Al Najjar, 257 F.3d at 1287; Sanchez, 392 F.3d at 438.

      Therefore, substantial evidence supports the IJ’s conclusion that the

petitioners failed to establish that they have been persecuted or that there is a

reasonable possibility that they will be persecuted because of their membership in a

particular social group. Al Najjar, 257 F.3d at 1284, 1287 (internal quotations and

citations omitted). Moreover, because the petitioners have not shown that they are

entitled to asylum, they cannot meet the higher burden for eligibility for

withholding of removal. Al Najjar, 257 F.3d at 1287, 1292-93.

      B. CAT relief

      “A court may review a final order of removal only if . . . the alien has

exhausted all administrative remedies available to the alien as of right, . . .” INA
                                           9
§ 242(d)(1), 8 U.S.C. § 1252(d)(1). This requirement is jurisdictional and bars

review of claims not raised before the BIA. Sundar v. I.N.S., 328 F.3d 1320, 1323

(11th Cir. 2003). The exhaustion requirement gives the BIA the opportunity to

discover and correct its own error and ensures that the BIA has a full opportunity

to consider the petitioner’s claims. Id. at 1325; Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (internal quotations and citation

omitted).

       Here, the petitioners failed to challenge the IJ’s denial of relief under the

CAT before the BIA. Accordingly, we lack jurisdiction to review their request for

withholding of removal under the CAT. 8 U.S.C. § 1252(d)(1); Sundar, 328 F.3d

at 1323.

                                    III. Conclusion

       For the foregoing reasons, we DISMISS the petition in part and DENY the

petition in part.




                                           10